Citation Nr: 0101113	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  95-26 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral eye 
disability, including due to claimed mustard gas exposure.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.

This matter arose from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (the RO) 
which denied the veteran's claim of entitlement to service 
connection for an eye disability.  In April 1997, the Board 
of Veterans' Appeals (the Board) remanded this issue to the 
RO for further evidentiary development.  In October 1998, the 
Board denied the veteran's claim of entitlement to service 
connection for a bilateral eye disability, including due to 
claimed mustard gas exposure.       

Following the Board's denial of entitlement to the claimed 
benefit, the veteran sought review of Board's decision before 
the United States Court of Appeals for Veterans Claims (the 
Court).  In an October 2000 decision, the Court vacated and 
remanded the Board's October 1998 decision, was effectuated. 


REMAND

The Court's October 2000 decision found that the Board's 
April 1997 remand instructions pertinent to a VA 
ophthalmology examination were not fully complied with as to 
an opinion regarding "the presence of chronic conjunctivitis" 
nor did subsequent medical opinion clarify this matter.  In 
such instances, further development is warranted.  See 
Stegall v. West, 11 Vet. App. 268 (1998) [the Board is 
obligated by law to ensure that the RO complies with its 
directives]. 

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran, 
through his attorney, and request that he 
submit the names, addresses, and 
approximate dates of treatment by all 
health care providers who have treated him 
for eye problems since his discharge from 
service.  After obtaining any required 
consent from the veteran, the named health 
care providers should be contacted by the 
RO and asked to provide copies of all 
clinical records documenting which are not 
already in the claims folder.  Any such 
medical records so obtained should be 
associated with the veteran's VA claims 
folder. 

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department.  

3.  The RO should schedule the veteran to 
undergo a VA examination by an 
ophthalmologist.  The examiner should be 
provided with the veteran's VA claims 
folder and a copy of this remand.  The 
examiner should comment on the presence 
or absence of chronic conjunctivitis and 
should provide an opinion as to whether 
any currently manifested eye disorder can 
be linked etiologically to exposure to a 
noxious substance, mustard gas or 
otherwise, during World War II, as 
described by the veteran.  The examiner 
should also provide an opinion as to 
whether the symptoms to which the veteran 
testified in February 1995 are consistent 
with his having contracted conjunctivitis 
during service and whether his reported 
continuing symptomatology has a medical 
nexus with a diagnosis of chronic 
conjunctivitis.   

Any diagnostic tests deemed necessary by 
the examiner should be conducted and the 
clinical findings and reasoning that form 
the bases of the opinions requested 
should be clearly set forth.  The report 
of the examination should be associated 
with the veteran's VA claims folder.   

4.  After the foregoing actions have been 
accomplished, the RO should review the 
evidence of record, as well as the October 
2000 decision by the Court and this 
remand.  If any additional evidentiary or 
procedural development is indicated, such 
should be accomplished.  The RO should 
then readjudicate the veteran's claim of 
entitlement to service connection for a 
bilateral eye disorder.  The RO should 
consider 38 C.F.R. § 3.303(b) and Savage 
v. Gober, 10 Vet. App 489 (1997) in its 
analysis.  If the benefit sought on appeal 
remains denied, the veteran and the 
veteran's attorney should be provided with 
a Supplemental Statement of the Case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


